[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                               CERTIFICATE
I, MARGARET A. SHAWAH, a Notary Public for and within the State of Connecticut, duly commissioned and qualified, do hereby certify that, to the best of my knowledge, the foregoing record is a correct and verbatim transcription of a videotape recording entitled, "The Headquarters Building 19:00".
IN WITNESS WHEREOF, I have hereunto set my hand and affixed my notarial seal this 9th day of June, 1998.
Margaret A. Shawah Notary Public
My commission expires: May 31, 20003
CT Page 8715